MITCHELL, J.
I concur in the result. It must be admitted, as established facts in this case, that the 60-ton plant for the artificial system of refrigeration was put in as a substitute for the natural system previously in use in conjunction with the 15-ton artificial plant; that in making ■this change the drip pans and cold-air ducts or flues used in connection with the natural system of refrigeration had been removed, and certain other minor changes made in the building, which, however, largely increased its storage capacity; also, that, as this building was constructed and is especially adapted for cold-storage purposes, it will be necessary, for its beneficial use, to put in another system of refrigeration in case the 60-ton plant is removed. But the findings of the court, justified by the evidence, are:
“All apparatus pertaining to said 60-ton plant can be removed without material injury to the building or the apparatus.” Also: “If said 60-ton apparatus is removed, the part of said building operated by means of it cannot be used as a cold-storage warehouse without putting in other apparatus, or restoring the old system of natural refrigeration.” If the 60-ton apparatus were properly taken out, any other of the mechanical systems for refrigerating could be installed in the building, with such changes as might be necessary to adapt it to the other system; it appearing that no other system is precisely like this. “Said building can be restored to the same condition in which it was before said changes were made to accommodate said 60-ton apparatus, at a cost of $1,700 or $1,800. The *328artificial system of refrigeration is more satisfactory than the natural system, in the business of cold storage; and the use of apparatus like that in controversy, or somewhat similar, is becoming general, to the exclusion of the system formerly used in said building.”
It will be observed that, while the court finds that it would cost $1,700 or. $1,800 to restore the building to the same condition in which it was before the changes were made to accommodate the G0-ton apparatus (that is, to refit the building for the old natural system of refrigeration), there is no finding that the building with the 60-ton apparatus removed will be worth one dollar less than it would have been if the changes had never been made, and the old natural system of refrigeration had been continued. In fact, it is fairly implied by the findings that an artificial system is so much more satisfactory than the natural system of refrigeration, and is coming into such general use, to the exclusion of the natural system, that the building, with the G0-ton plant removed, will be worth as much for cold-storage purposes as it would have been had it remained unchanged, with the natural system intact. Upon this state of facts, the court was right in holding that as between the plaintiff and the defendant George, or those under whom he claims, the 60-ton plant did not become a part of the realty, and is not subject to the lien of plaintiff’s mortgage.